J-A24043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HAKEEM BRYANT                              :
                                               :
                       Appellant               :   No. 1493 EDA 2021

              Appeal from the PCRA Order Entered June 17, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005374-2015

BEFORE: PANELLA, P.J., BENDER, P.J.E., and SULLIVAN, J.

JUDGMENT ORDER BY SULLIVAN, J.:                     FILED DECEMBER 19, 2022

        Hakeem Bryant (“Bryant”) appeals from the order dismissing his petition

filed pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        In 2015, Bryant was arrested for repeatedly sexually abusing his

girlfriend’s daughter while she was aged five through nine years old. In 2017,

the matter proceeded to a non-jury trial at which Bryant’s girlfriend, Onita

Bryant (“Onita”), testified against him. At the conclusion of trial, the court

convicted Bryant of rape of a child and related offenses and sentenced him to

nine to eighteen years in prison followed by seven years of probation.        By

stipulation, the trial court designated Bryant as a Sexually Violent Predator

(“SVP”) subject to lifetime registration requirements. This Court affirmed the


____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.
J-A24043-22


judgement of sentence but vacated the SVP designation and remanded for a

determination of Bryant’s registration requirements. See Commonwealth

v. Bryant, 200 A.3d 587 (Pa. Super. 2018) (unpublished memorandum). On

February 27, 2019, the trial court conducted a resentencing hearing at which

it classified Bryant as a Tier III sex offender subject to lifetime reporting

requirements.

       Bryant filed the instant timely pro se PCRA petition in which he alleged

that trial counsel was ineffective. The PCRA court appointed counsel who filed

an amended petition. Thereafter, the Commonwealth filed a motion to dismiss

the petition. The PCRA court issued a Pa.R.Crim.P. 907 notice of its intent to

dismiss the petition without a hearing. Bryant did not respond to the notice,

and, on June 17, 2021, the PCRA court dismissed the petition.2 On July 23,

2021, Bryant filed a notice of appeal.           Both Bryant and the PCRA court

complied with Pa.R.A.P. 1925.

       Bryant raises the following issue for our review: “[t]he failure to properly

investigate and research and establish marital communication privilege as to

Onita which would have disallowed her testimony at trial.” Bryant’s Brief at 5

(unnecessary capitalization omitted).


____________________________________________


2  The certified PCRA court record did not include the June 17, 2021 dismissal
order, and the PCRA court docket indicated that the dismissal order was not
filed until June 22, 2022. Accordingly, this Court directed the PCRA court to
supplement the certified record with a copy of the June 17, 2021 dismissal
order and to correct the PCRA court docket to reflect that the order was filed
on June 17, 2021. The PCRA court has complied with these directives.

                                           -2-
J-A24043-22


       Preliminarily, we must determine whether Bryant filed a timely appeal,

as the timeliness of an appeal implicates this Court’s jurisdiction.          See

Commonwealth v. Crawford, 17 A.3d 1279, 1281 (Pa. Super. 2011)

(stating that it is well-settled that jurisdiction is vested in this Court upon the

filing of a timely notice of appeal, and the timeliness of an appeal may be

considered sua sponte); see also Pa.R.A.P. 903(a) (providing that “the notice

of appeal . . . shall be filed within 30 days after the entry of the order from

which the appeal is taken”).

       The record demonstrates that the PCRA court dismissed Bryant’s

petition on June 17, 2021. The thirtieth day after June 17, 2021, was July 19,

2021.3 Bryant did not file his notice of appeal until July 23, 2022, thirty-six

days after the order denying Bryant’s petition was entered. Accordingly, this

Court entered a per curiam order directing Bryant to show cause why the

appeal should not be quashed as untimely. In response to the rule, Bryant’s

counsel indicated that he “misrepresented the dates for filing in this matter.”

Response to Rule to Show Cause, 10/21/21, at 1. Nevertheless, our review

of the record discloses that there is no indication on the docket that the

dismissal order was served on Bryant’s counsel.



____________________________________________


3 We note that the thirtieth day upon which Bryant had to file his appeal was
July 17, 2021, a Saturday. Accordingly, Bryant had until Monday, July 19,
2021, in which to file a timely notice of appeal. See 1 Pa.C.S.A. § 1908
(extending the thirty-day deadline to first non-holiday weekday if the final
date falls on a weekend or holiday); see also Pa.R.A.P. 903.

                                           -3-
J-A24043-22


       Pennsylvania Rule of Criminal Procedure 114(B)(1) requires the clerk of

courts to serve promptly a copy of any trial court order or notice on each

party’s attorney-of-record or on the party, if unrepresented. See Pa.R.Crim.P.

114(B)(1). To memorialize that proper service of a trial court order or notice

was provided, Rule 114(C)(2)(c) requires the clerk of courts to note, via a

docket entry, the date of service of such trial court order or notice.8      See

Pa.R.Crim.P. 114(C)(2)(c). The appeal period begins to run on the date the

clerk of courts mails or delivers a copy of the trial court order or notice to the

parties. See Pa.R.A.P. 108(a)(1), (d), and Note (stating, “[t]he purpose of

this rule is to fix a date from which the time periods such as those set forth in

Rule 903 (time for appeal) . . . shall be computed”); see also

Commonwealth v. Jerman, 762 A.2d 366, 368 (Pa. Super. 2000) (holding

that “[i]n a criminal case, the date of entry of an order [that triggers the

appeal period] is the date the clerk of courts enters the order on the docket,

furnishes a copy of the order to the parties, and records the time and manner

of notice on the docket”).

       Because the PCRA court docket does not contain the entry information

prescribed by Rule 114, we are unable to discern the date upon which the


____________________________________________



8The docket entry must also contain, at a minimum, a notation of the date of
receipt in the clerk of courts’ office of the trial court order or notice and the
date appearing on the trial court order or notice.             See Pa.R.Crim.P.
114(C)(2)(a) and (b).


                                           -4-
J-A24043-22


clerk of courts served Bryant’s counsel with a copy of the June 17, 2021

dismissal order. A breakdown in the judicial system occurs if, as is the case

herein, the clerk of courts fails to note on the docket the date upon which a

trial court order or notice has been served upon a party. See Jerman, 762

A.2d at 368 (finding a breakdown in the judicial system and deeming the

appeal timely when the clerk of courts failed to serve a copy of an order on

the party). As a result of this breakdown, the period in which Bryant may file

a notice of appeal has not begun to run. Therefore, we deem Bryant’s notice

of appeal to be timely filed on July 23, 2021. Id. Accordingly, we may address

the merits of his issue.

      Our standard of review of an order dismissing PCRA relief is as follows:

             We review an order dismissing a petition under the PCRA in
      the light most favorable to the prevailing party at the PCRA level.
      This review is limited to the findings of the PCRA court and the
      evidence of record. We will not disturb a PCRA court’s ruling if it
      is supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any grounds if the
      record supports it. Further, we grant great deference to the
      factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (internal

citations omitted).

      Additionally, to prevail on a claim of ineffective assistance of counsel:

      The petitioner must demonstrate: (1) that the underlying claim
      has arguable merit; (2) that no reasonable basis existed for
      counsel’s actions or failure to act; and (3) that the petitioner

                                     -5-
J-A24043-22


      suffered prejudice as a result of counsel’s error. To prove that
      counsel’s chosen strategy lacked a reasonable basis, a petitioner
      must prove that an alternative not chosen offered a potential for
      success substantially greater than the course actually pursued.
      Regarding the prejudice prong, a petitioner must demonstrate
      that there is a reasonable probability that the outcome of the
      proceedings would have been different but for counsel’s action or
      inaction. Counsel is presumed to be effective; accordingly, to
      succeed on a claim of ineffectiveness[,] the petitioner must
      advance sufficient evidence to overcome this presumption.

Commonwealth v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016) (internal

citations and quotation marks omitted). A failure to satisfy any prong of the

test for ineffectiveness will require rejection of the claim. Commonwealth

v. Martin, 5 A.3d 177, 183 (Pa. 2010). Counsel will not be deemed ineffective

for failing to pursue an action which would not inure to the benefit of his client.

See Commonwealth v. Allen, 462 A.2d 624, 628 (Pa. 1983)

      The marital communication privilege provides that a spouse cannot

testify in a criminal proceeding about confidential communications from one

spouse to the other during the marriage, absent consent of the other spouse:

            Except as otherwise provided in this subchapter, in a
      criminal proceeding neither husband nor wife shall be competent
      or permitted to testify to confidential communications made by
      one to the other, unless this privilege is waived upon the trial.

42 Pa.C.S.A. § 5914. A lawful marriage is defined based upon the law and

not the couple’s behavior with respect to that marriage. Commonwealth v.

Valle-Velez,    995   A.2d    1264,   1269    (Pa.   Super.   2010);   see    also

Commonwealth v. Clanton, 151 A.2d 88, 92 (Pa. 1959) (holding that “the

test is not whether the parties to an allegedly lawful marriage believe that

they are married; the test is whether in law they are legally married”).

                                       -6-
J-A24043-22


       Bryant argues that there is a valid marriage between himself and Onita

despite her testimony at trial that there was never a valid marriage. Bryant

claims that Onita obtained a marriage license and held a ceremony in New

Jersey. Bryant further claims that Onita appropriated and used his last name.

He argues that they had taken the necessary actions and believed that they

had a valid marriage. Bryant asserts that trial counsel should have objected

to Onita’s testimony or filed a motion to preclude her statements as a violation

of the marital communication privilege. Bryant contends that trial counsel’s

failure to address the admissibility of Onita’s testimony at the pretrial level

lacked any reasonable or rational basis and adversely affected the trial

outcome.

       The trial court considered Bryant’s first issue and conclude that it lacked

merit. The court reasoned that “[b]oth parties to the marriage in question

stated on the record that there was no valid marriage. There is no additional

evidence to show that there ever was a valid marriage.” PCRA Court Opinion,

8/24/21, at 4.4 On this basis, the PCRA court concluded that trial counsel was

not ineffective for failing to raise a meritless claim. Id.




____________________________________________


4 The PCRA court additionally determined that, even if there were a legal
marriage between Onita and Bryant, none of the communications about which
Onita testified would fall under the marital communication privilege because
they were not of a confidential nature. See PCRA Court Opinion, 8/24/21, at
4.

                                           -7-
J-A24043-22


      We discern no abuse of discretion by the PCRA court in determining that

trial counsel was not ineffective for failing to invoke the marital communication

privilege to preclude Onita’s testimony. At trial, Onita testified that, although

she and Bryant “obtained a marriage license in Pennsylvania, [they] held the

ceremony in New Jersey.” N.T., 1/10/17, at 20. Onita further testified, “I

found out it wasn’t valid so, no, we are not married.”       Id.; see also 23

Pa.C.S.A. § 1301 (providing that “[n]o person shall be joined in marriage in

this Commonwealth until a marriage license has been obtained” and that “[a]

license issued under this part shall authorize a marriage ceremony to be

performed in any county of this Commonwealth”).            Additionally, at the

sentencing hearing, Bryant testified that Onita’s mother disliked him because

“[m]e and her daughter never got married.” N.T., 8/30/17, at 18-19. Thus,

as both Onita and Bryant testified in the trial court that they were not lawfully

married, and Bryant presented no evidence to the PCRA court indicating

otherwise, the PCRA court did not abuse its discretion in concluding that trial

counsel was not ineffective in failing to invoke the marital communication

privilege.

      Order affirmed.




                                      -8-
J-A24043-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2022




                          -9-